By the whole Court.
A sheriff is liable for an escape, but not as bail; nor is he to be sued as such, but in his official capacity; and may, according to the Statute of Limitations in the case of sheriffs, be sued any time within two years after the right of action accrues. The Statute of Limitations, in the case of bail, does not extend to sheriffs in the letter of it; and it being a statute in derogation of the right ofjthe subject at common law, is not to be extended by implication to cases not mentioned; — nor does the case of a sheriff come fully within the reason of the statute. Bail, if subjected and relied upon, is to be noticed, and sued early, that he may take his remedy against the principal; but a sheriff suffering a voluntary escape, for which he has to pay the debt or damage, has no such remedy to take. — • The plea in bar is therefore insufficient.